                Case 2:20-cv-00670-BNW Document 26
                                                25 Filed 02/08/21
                                                         02/01/21 Page 1 of 2
                                                                            3




 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   THERESE C. BORJA                               )
                           Plaintiff,               )   Case No. 2:20-cv-00670-BNW
13                                                  )
                           vs.                      )   JOINT STIPULATION AND [PROPOSED]
14                                                  )   ORDER FOR EXTENSION OF TIME TO FILE
     ANDREW SAUL,                                   )   CROSS-MOTION TO AFFIRM AND/OR
15   Commissioner of Social Security,               )   RESPOND TO PLAINITFF’S MOTION FOR
                                                    )   REMAND.
16                                 Defendant        )   (First Request)
                                                    )
17          .
18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for responding to Plaintiff’s Motion for Remand be extended from February 1, 2021 to
20
     February 15, 2021. This is Defendant’s first request for extension. Good cause exists to grant
21
     Defendant’s request for extension. Despite diligent attempts to finalize Defendant’s response, Counsel
22

23   for Defendant (Counsel) is having a severe migraine which affects her vision on the date of the filing

24   deadline. In addition, Counsel has over 100+ active social security matters, in various stages of

25   litigation and 9 dispositive motions due this month. Due to unexpected illness and leave, Counsel
26
     needs additional time to adequately review the transcript and properly respond to Plaintiff’s Motion


                                                        -1-
              Case 2:20-cv-00670-BNW Document 26
                                              25 Filed 02/08/21
                                                       02/01/21 Page 2 of 2
                                                                          3




 1   for Remand. The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
 3
     proceedings. Counsel apologizes for the belated request, but made her request as soon as reasonably
 4
     practicable following her leave.
 5
            Respectfully submitted,
 6

 7                                               Respectfully submitted,

 8   Dated: February 1, 2021                     /s/ Marc Kalagian
                                                 (*as authorized by email on February 1, 2021)
 9                                               MARC KALAGIAN
                                                 Attorney for Plaintiff
10

11

12   Dated: February 1, 2021                     NICHOLAS A. TRUTANICH
                                                 United States Attorney
13                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
14
                                                 Social Security Administration
15

16                                        By     /s/ Tina L. Naicker
                                                 TINA L. NAICKER
17                                               Special Assistant U.S. Attorney
                                                 Attorneys for Defendant
18

19                                                 ORDER

20   APPROVED AND SO ORDERED:
21           2/8/2021
     DATED:_______________________               _____________________________________
22
                                                 THE HONORABLE BRENDA WEKSLER
23                                               UNITED STATES MAGISTRATE JUDGE

24

25

26


                                                      -2-
